Citation Nr: 1606007	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-48 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased evaluation for a service connected lumbar spine disability, currently evaluated as 10 percent disabling prior to April 15, 2011, and as 20 percent disabling from April 15, 2011.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel

INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's evaluation for his service connected low back disability at a 10 percent evaluation.  During the course of this appeal, the Veteran's evaluation was increased to 20 percent, effective April 15, 2011.  The Veteran continues to disagree with the percentage of disability assigned. The Veteran received a hearing before the undersigned Veterans Law Judge at the RO in conjunction with this appeal in November 2011.  This claim was remanded for further development in April 2013. 

A decision that was issued by the Board in February 2014 was vacated by an October 2014 United States Court of Appeals for Veterans Claims (Court) order, based on an October 2014 Joint Motion for Remand. As such, this claim now returns again before the Board.  This claim was again before the Board in January 2015, when it was remanded for further development.  All requested development having been completed, the claim now returns before the Board.


FINDINGS OF FACT

1. For the period prior to April 15, 2011, the Veteran's service-connected lumbar spine disability, even considering evidence of functional loss during flare ups, has not been shown to be generally productive of limitation of forward flexion of the thoracolumbar spine to greater than 30 degrees, but no greater than 60 degrees; of combined range of motion of the thoracolumbar spine to no greater than 120 degrees; muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration at least 2 weeks but less than 4 weeks during the past 12 months
 
2. For the period from April 15, 2011, the Veteran's service-connected lumbar spine disability, even considering evidence of functional loss during flare ups, has not been shown to be productive of forward flexion of the thoracolumbar spine of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1. For the period prior to April 15, 2011, the criteria for the assignment of a rating in excess of 10 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).
 
 2. For the period from April 15, 2011, the criteria for the assignment of a rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 Stegall Considerations

As noted above, the Board most recently remanded this claim in January 2015 for further development, specifically for an additional VA examination regarding the impact of pain on the Veteran's functional ability.  The Veteran was provided with a VA examination in May 2015, and his claim was readjudicated in a May 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The examination included review of the Veteran's claims folder, review of the Veteran's reported symptoms, objective evaluation of the severity of his low back disability, and a discussion of the functional impact of the Veteran's disability during periods of flare-ups.  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  The Board also points out that, as this is a claim ensuing from the grant of an initial rating, a lessened duty exists.

Nevertheless, the Board finds that the VCAA letters dated in September 2006, May 2010, April 2013, March 2015, as well as the prior remands in April 2013 and January 2015, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations. Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, the Board notes that the Veteran was provided with multiple VA examinations during the course of this appeal, most recently in May 2015.  The VA examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in May 2015.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2015), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

The Veteran contends that an increased rating is warranted for his service connected low back disability.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in this case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App.  259, 261 (1994).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). However, in ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447   (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45. For the purpose of rating disability from arthritis, the spine is considered a major joint. 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015).

The Veteran's service-connected lumbar spine disability is currently rated as 10 percent disabled prior to April 15, 2011, and 20 percent disabled from April 15, 2011, under 38 C.F.R. § 4.71a  , Diagnostic Code 5237, and the general spine rating formula, for strain of the lumbar spine. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

 A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

 A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

 A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

 A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

 A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

 A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

 A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

 A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

 Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician 38 C.F.R. § 4.71a , Diagnostic Code 5243 (2015).

The Board points out that, during the course of this appeal, in a June 2013 rating decision, the Veteran was granted service connection for radiculopathy of the right lower extremity.  The Veteran has not filed a notice of disagreement with this decision.  As such, and as the Veteran has not challenged that rating or its effective date, the Board finds that the question of radiculopathy is not before the Board at this time.

Analysis

Taking into account all relevant evidence, the Board finds that the criteria for a higher evaluation, for the Veteran's service connected lumbar spine disability, prior to April 15, 2011, have not been met.  In this regard, the Board notes that, in order to warrant a higher evaluation during that period, the Veteran would have to be found to have forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. The Board finds that these criteria have not been met, even considering any functional loss during flare ups.

Reviewing the evidence of record from this time period, an August 2009 report of VA physical therapy consult indicated that the Veteran presented with chronic low back pain since 2004 with recent work exacerbations in April 2009 when working with a sledgehammer, and a combination of work activity and playing volleyball in August 2009.  Examination showed that the Veteran was mildly tender over the L3-L5 transverse processes, with pain of 6/10 at worst.  Flexion was noted to be mildly decreased with minimal movement at the lumbar area, and increased mobility at the thoracic spine without pain, extension was moderately decreased with mild low back pain, left side bending was noted to be within normal limits without pain, and right side bending was within normal limits with pain.

A February 2009 private chiropractic record indicated that the Veteran reported pain on a level of 5 out of 10.  Range of motion testing showed forward flexion of 60 degrees, lumbar extension of 10 degrees, right lateral flexion of 15 degrees, and left lateral flexion of 10 degrees.  The chiropractor related the Veteran's back condition at that time to the Veteran's injuring his back while swinging a sledgehammer.

A VA examination in May 2010 indicated that the Veteran reported that his back was stiff, sore and painful.  He reported exacerbations which occurred randomly, as well as with lifting and bending.  He reported one incapacitating episode caused by bending over to pick up something, which caused him to have to stay in bed for two days.  He also reported an episode at work when he was swinging a sledge hammer and threw his back out and was laid up for several days due to extreme pain, and was then on light duty for two weeks, which is also noted in the February 2009 treatment record summarized above.  The Veteran reported problems with pain, stiffness, and dull aching of the lumbar spine.  He reported moderate flare ups every 3 to 4 months lasting for 1 to 2 days.  Precipitating factors were bending and lifting, and alleviating factors were rest and medication.  He was noted to have one incapacitating episode during the past 12 months, lasting for two days, which was felt to be due to intervertebral disc syndrome.  The incapacitating episode occurred after the Veteran had bent down to pick up a ping pong ball and had twisted his back resulting him being laid up in bed for 2 days.  He also reported an episode at work where he "threw his back out" while swinging a sledge hammer.  He reported that he was laid up for several days due to extreme pain and was then on light duty for 2 weeks as ordered by his neurosurgeon.  

On examination, his posture was normal, and he had no spinal abnormalities. Examination showed no evidence of spasm, atrophy, guarding, or weakness.  There was evidence of pain with motion and tenderness.  Muscle tone was normal and there was no evidence of muscle atrophy.  Reflexes were normal.  Range of motion testing showed flexion to 85 degrees, extension to 15 degrees, and left and right lateral rotation and flexion to 30 degrees.  There was no objective evidence of pain on active range of motion.  Repetitions of range of motion testing showed no additional limitation of motion or additional pain.  The Veteran was diagnosed with lumbosacral strain, with slight narrowing at L5-S1.  This was noted to have a significant effect on his work, resulting in increased absenteeism, and causing problems with lifting and carrying.  This disability was noted to have a mild to moderate effect on his usual daily activities.

In a March 2011 hearing before a local decision review officer, the Veteran testified as to the problems his service connected back condition caused him both in his activities of daily living and in his employment.  As to missing work, he indicated that he once missed three shifts in a row due to his back, and that he missed a day here and there.  He felt that on average he lost about three days a month due to back pain. 

Reviewing this evidence, the Board finds that, on the whole, the criteria for a higher evaluation have not been met.  While the Veteran was found once to have a limitation of flexion to 60 degrees, this appears to be due to an acute exacerbation due to an on the job injury, and his other range of motion evaluations during this time found either "minimal" limitation of extension, or to 85 degrees of flexion.  Even considering flare ups, his limitation would have to be consistently 60 degrees or less to warrant an increased rating, and the evidence does not show that the Veteran has regular flare ups which constitute such a restriction of limitation of motion that the Veteran would generally be found to have forward flexion of not greater than 60 degrees.  While the evidence does show some incapacitating episodes, there is no evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Even considering the Veteran's report of losing about three days a month due to his back, the evidence does not show that the Veteran has incapacitating episodes for three days a month, as those episodes are defined.  That is, the record does not show that these episodes have resulted in doctor prescribed bed rest. 

The Board has specifically considered the impact of the Veteran's flare ups on his functional ability and whether that would entitle him to a higher rating.  In reviewing this evidence, as noted above, to warrant an increased rating for incapacitating episodes, the Veteran would have to be found to be incapacitated for more than two weeks in the past twelve months.  Further, the Board notes that the applicable regulations define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and prescribed by a physician and treatment by a physician.  In his May 2010 examination, he reported one incapacitating episode which caused him to stay in bed for two days, and another where he was laid up for several days due to extreme pain.  Even though he was noted to have only one incapacitating episode in the past 12 months, the Board would consider that evidence of two separate incapacitating episodes, however, still not lasting more than two weeks.  The Veteran reported being on light duty for two weeks, but that would not be an incapacitating episode as it is not shown that he prescribed bed rest.  While the Veteran indicated in his hearing testimony that he lost a day "here and there", and about 3 days a month due to back pain, which would equal more than two weeks of incapacitating episodes, again, the medical evidence of record, and the Veteran's own self report in his May 2010 VA examination, simply do not show, even considering flare ups, that the Veteran's episodes met the definition of incapacitating episodes for 2 weeks or less.  Again, the record does not reflect that the Veteran has had physician prescribed bed rest of at least 2 weeks during this time.  Thus, considering the evidence as a whole during this period, the Board finds that the criteria for a higher evaluation have not been met. 

For the period from April 15, 2011, to warrant a higher evaluation the Veteran would have to be found to have forward flexion of the thoracolumbar spine of 30 degrees or less, unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome causing incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The Board finds that these criteria have not been met.

Reviewing the evidence of record from this period of the appeal, in an April 15, 2011 report of VA examination with addendum opinion, the Veteran reported pain, stiffness, achiness, and tightness into the midline lumbar region as well as the para lumbar region.  He also reported occasional mild spasms of the para lumbar musculature.  He reported missing approximately one shift a month secondary to flare ups of his back condition.  Upon examination, he was noted to have normal posture and gait without any abnormal spinal curvature.  There was no evidence of spasm, guarding, atrophy, or weakness, but the back was tender and painful on motion.  Range of motion testing showed flexion to 45 degrees, extension to 20 degrees, left lateral bending to 25 degrees, right lateral bending to 20 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees.  There was some increased pain with repetition, but no increased loss of range of motion.  The Veteran was diagnosed with a lumbosacral spine strain with L5 spondylolysis.

At the Veteran's hearing before the undersigned Veterans Law Judge in November 2011, he testified to the problems he felt he had with prior examinations, and also as to the impact his disability had on his activities of daily living as well as his employment.

An MRI of the lumbar spine from December 2011 showed mild multilevel degenerative disc disease and facet arthropathy within the lumbar spine, as well as bilateral spondylolysis without associated spondylolisthesis.

A VA examination report of May 2013 indicates that the Veteran reported pain, stiffness, and achiness of his back as well as occasional muscle spasms.  He reported flare-ups of increased back pain.  He works as a firefighter, and indicated that he missed approximately one to two weeks of work in the past year secondary to flare-ups of his back condition.  He felt he had a total of approximately one week of complete incapacity in the past year due to his lumbar spine condition.  He reported that, at baseline, when the condition is not flared up, he has no specific functional limitations in standing or walking.  He reported that flare ups caused increased pain, decreased range of motion, and decreased mobility.  On range of motion testing, flexion was to 50 degrees, extension was to 20 degrees, left and right lateral flexion were to 25 degrees, and left and right lateral rotation were to 25 degrees.  After repetition, flexion was reduced to 45 degrees, and right and left lateral rotation and flexion were reduced to 20 degrees.  The examiner determined that the length of time the Veteran had incapacitating episodes in the past year due to intervertebral disc syndrome was at least one week but less than two weeks. 

The Board points out that, based on this examination report which found right lower extremity radiculopathy, the Veteran was granted a separate evaluation for right lower extremity radiculopathy by a June 2013 RO decision, therefore, the issue of neurological findings is not before the Board at this time.

The Veteran's most recent VA examination occurred in May 2015.  At that time, the Veteran reported pain, stiffness, achiness, and tightness into the midline lumbar region as well as the paralumbar regions, especially on the lower left.  He also reported occasional muscle spasms.  He reported epidural steroid injections in the past year that helped some.  He also reported several radiculopathy symptoms including pain down his right buttock into his thigh, constant right buttock pain, numbness of the right great toe, and intermittent pain over the left lower extremity as well.  He reported flare ups of back pain that and radiculopathy symptoms that can be moderate to moderately severe in intensity.  Flare ups can be precipitated by overexertion with bending, lifting, and twisting.  He reported using medications, rest, stretching, ice, heat, and home physical therapy exercises as alleviating factors.    He reported that, at present, he worked as a firefighter/EMT, and had since October 2007.   He reported missing approximately two weeks of work in the past year secondary to flare ups.  He also reported that his work had made many accommodations for him due to his back disability.  He described a total of approximately one week total cumulative of complete incapacity in the past year due to his back condition.  He reported that he was taking classes to facilitate transition out of firefighting to a less physically demanding vocation.

There was no evidence of ankylosis or intervertebral disc syndrome.  He reported flare ups which caused increased pain, decreased range of motion, and difficulty with weight bearing, high impact activity, bending/lifting/twisting, and prolonged sitting.  He also indicated that repetitive use caused increased pain, decreased range of motion, and difficulty with weight bearing, high impact activity, bending/lifting/twisting, and prolonged sitting.  Range of motion testing showed flexion to 45 degrees, extension to 25 degrees, and right and left lateral rotation and flexion to 20 degrees.  Pain was noted on exam, but did not result in functional loss.  Midline lumbar tenderness and paralumbar tenderness were noted with palpation of the back.  Repetitive testing, three times, caused decreased ranges of motion.  Specifically, flexion was to 40 degrees, extension was to 20 degrees, and left lateral flexion was reduced to 15 degrees, with other ranges of lateral flexion and rotation unchanged.  The examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that, given that the Veteran was not experiencing a flare up at the time of the examination, an opinion regarding functional ability during a flare up or following repeated use over a period of time could not be rendered.

The Veteran was noted to have muscle spasm, guarding, and paralumbar tenderness resulting in abnormal gait or spinal contour.  Muscle strength testing was normal without evidence of atrophy.  Sensory exam was normal.  Straight leg raising test was positive.  Mild radiculopathy and radicular pain was noted.  There was no ankylosis of the spine.

The Veteran was noted to have IVDS, requiring bed rest totalling one week over the past 12 months.  Prior MRI testing of the spine was reviewed which showed mild multilevel degenerative disc disease and facet arthropathy of the lumbar spine, as well as L5 spondylolysis.

Thus, during this period of the appeal, the Veteran was never found to have less than 40 degrees of flexion, even with repetition of testing, and never found to have flexion of 30 degrees or less which would warrant an increased evaluation, even considering repetitive testing and flare ups.  While the Veteran was not able to be tested during a specific flare up, there was no indication that a flare up would cause limitation to 30 degrees, nor did the Veteran indicate such a limitation would occur during flare ups.

The Board has specifically considered the impact of the Veteran's flare ups on his functional ability and whether that would entitle him to a higher rating.  While he was found to have incapacitating episodes of approximately one week in the past year, again, he has not been found to have incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, such that a higher rating would be warranted.  Specifically noted is that the Veteran self-reported in his May 2013 examination losing one to two weeks of work in the past year, and in his May 2015 report of VA examination, also reported missing approximately two weeks of work in the past year secondary to flare ups.  Even if all of this reported incapacitation fits the definition of incapacitating episodes, it is insufficient to maintain a finding of incapacitation of at least 4 weeks, such that a higher rating would be warranted.

Thus, the preponderance of the evidence of record indicates that, at no time during the course of this appeal have the criteria for a higher evaluation been met, even considering further limitations during flare ups.  As such, the Board finds the preponderance of the evidence of record is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).
	

ORDER

Entitlement to an increased evaluation for a service connected lumbar spine disability, currently evaluated as 10 percent disabling prior to April 15, 2011, and as 20 percent disabling from April 15, 2011, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


